Citation Nr: 1526045	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to September 1945, which service included combat in Europe during World War II with the award of a Purple Heart Medal and a Combat Infantry Badge.  The claimant is the Veteran's surviving spouse. 

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.  


FINDING OF FACT

The most probative evidence of record shows that a service connected disability contributed substantially or materially to cause the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The appellant asserts, in substance, that the Veteran's service-connected left thigh muscle injury, cold injury to the right and left lower extremities, and left knee disorder caused or aggravated the congestive heart failure, ischemic cardiomyopathy, and coronary disease that the March 2010 Certificate of Death lists as causes of his death.  

In this regard, in December 2010 the Veteran's VA physician reported that the Veteran had been under his care since October 2006, he had significant chronic pain from his service-connected conditions (neuropathy, shrapnel injuries, and arthritis), he suffered falls due to these service connected disabilities, and, toward the end of his life, he suffered a cervical fracture due to a fall which caused him to become completely bed bound.  The physician thereafter opined, in substance, that the fall due to his service-connected disabilities which caused the Veteran to be bed bound contributed to his death.  Similarly, in January 2011 Dr. Craig Grobman reported that he was the Veteran's treating primary care doctor and it was his opinion that the claimant's service connected orthopedic conditions, which resulted in multiple falls and eventually a neck fracture, more likely than not caused, aggravated, or hastened the death of the Veteran who died from congestive heart failure.    

The above medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the most probative evidence of record shows that a service connected disability contributed substantially or materially to cause death and the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Accordingly, the appeal is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


